PER CURIAM.
The petition for belated appeal is granted as to the Order Granting in Part and Denying in Part Motion to Correct Illegal Sentence and the Order Striking Second Motion to Correct Illegal Sentence. The Order Denying Motion to Reduce Sentence is a non-appealable order and a belated appeal is denied as to that order. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the Order Granting in Part and Denying in Part Motion to Correct Illegal Sentence and Order Striking Second Motion to Correct Illegal Sentence rendered on May 13, 2009 in Case No. 2008-CF-002419-A-O in the Circuit Court in and for Orange County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED in part and DENIED in part.
MONACO, C.J., ORFINGER, and LAWSON, JJ., concur.